Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 45-49, 51, 54, and 56-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, the word "if" on line 1 of step (c),(2) of the claim, renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 67, the word "if" on the last line of the claim, renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 45-49, 51, 54, and 56-68 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US 2015/0353851 A1). 
Buchanan discloses a fuel that can be used on ships to compliant for use in sulfur emission control area. The fuel derived from crude oil and comprises blend of a residual fuel oil fraction and a distillate fuel oil fraction (including naphtha) having sulfur content of less than 50 ppm (e.g., 15 ppm). The final blended fuel has less than .1 wt. % (1000 ppm) sulfur, a Pour Point of less than -20o C, an API gravity value of about 27-33o C, flash point of at least 140o F (60o C), a viscosity of from 4-10 cSt, and sodium at less than 20 mg/Kg. The final blended fuel met the IMO specifications. The distillate fraction can be a combination of many distillates (hydrotreated and untreated) and the residues fraction is also a combination of many fraction from a vacuum distillation zone. The sulfur contents in both fractions are adjusted to meet the requirements. It reminded that final blend fuel would comprise C3 or C5 (boiling ranges within 35-135o C, would include butane) from the distillate fraction and C20 the residue fraction which would have a boiling point within the ranges of deasphalted oil. It is noted that Buchannan does not explicitly teach that the fuel comprises a fuel met the ISO 8217-10. However, the fuel of Buchanan has density, viscosity, sulfur content, pour point, cloud point, hydrogen sulfur, vanadium, sodium, aluminum, and acid number are within the requirement of ISO 8217-10. It would be expected that the fuel would meet the ISO 8217-10 (see table in example 3). See abstract; Figures 1 and 2; table 1, [0007], [0008], [0010], [0012], [0013], [0015]-[0020], [0028], [0029], [0037]-[0039], examples 1 and 2; claims 1, 12, 16-21. 
Buchman does not teach that the final blended fuel has a flashpoint less than 60o C. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Buchman by having the blended fuel having a flashpoint less than 60o C because Buchman teaches that the blended fuel has a flashpoint of 60oC (see para [0018]). It is within the level of one of skill in the art to provide a blended fuel having a flashpoint less than 60o C (e.g., 59o C) because 59o C would be within the tolerance of one of skill in the art.  
	Buchanan does not teach that the hydrocarbon having an initial boiling point being the lowest boiling point of any fraction within untreated stream combined in said fuel.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Buchanan by using an untreated stream and hydrotreated stream as claimed because Buchanan requires a low sulfur fuel fraction and a relatively high sulfur fraction. It is within the level of one of skill in the art would hydrotreat one of the fraction to meet the requirement of each fractions and the final blended fuel. 
	Buchanan does not explicitly teach that the highest boiling point components soluble in a liquid solvent suitable for solvent separation. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Buchanan by utilizing the residue fraction which is soluble in solvent suitable for solvent separation because one of skill in the art would use any residues fraction (which meets the requirement of Buchanan see figure 2) including a fraction is soluble in liquid solvent and suitable for solvent separation. 
	Buchanan does not teach that the hydrotreated fraction having sulfur content of 10 ppm. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Buchannan by utilizing a hydrotreated fraction having less than about 10 ppm sulfur because Buchanan said the second fraction has less than 50 ppm sulfur and in one of the example the second fraction has 15 ppm. It with the level one of skill in the art to use any fraction having less than 50 ppm sulfur including a fraction having 10 ppm sulfur to arrive the final blend fuel having less than 1000 ppm. 
	Buchanan does not explicitly teach that the content of sulfur in the first and second hydrotreated stream as claimed. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Buchanan by utilizing the hydrotreated first and second hydroteated streams as claimed because the hydrocarbon fractions of Buchannan are blended of many different distillates and residues. Therefore, utilizing two different hydrotreated having sulfur content as claimed to arrive the final blended fuel having less than 1000 ppm is within the level of one of skill in the art. 

Response to Arguments
	The argument that, comparing Applicant’s figure 2 to Buchanan’s figure 2, there is only one liquid fuel product stream is produced from figure 2 whereas there 8 fuel products are produced from figure 2 of Buchanan; therefore, it is not technically possible for Buchanan to make Applicant’s fuel composition by use of only ULSD-base is not persuasive because the present independent claims (claims 37, 45, 49, 57, 58, and 66) drawn to a method to reduce emission by firing of a fuel and Buchanan teaches a method of firing of a fuel having similar characteristics as claimed. 
	The argument that Buchanan excludes components that are within the Applicant’s fuel composition is not peruasive because Buchanan’s fuel comprising hydrocarbons within the claimed ranges. 
	 
	The argument that the claimed fuel is distinguished over Buchanan’s ULSD- based and residual blends in the insolubles are removed is not persuasive because it is understood that all insolubles are moved from fuel before use. 
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771